Title: John Quincy Adams to John Adams, 26 May 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir
            Boston May 26th: 1794.
          
          Mr: Dorr obtained a passage in the vessel with Mr: Jay, and Mr: Jones, had an opportunity to go from Newport, so that they had no occasion to make the application to Congress, in behalf of which I requested your favour.
          I drew another petition some time since, for the manufacturers of snuff and tobacco in this Town, making representations against the tax proposed upon those articles. I know not whether you have seen this petition, or in what light it appeared if you did. In the house of Representatives I believe it was not read, and the tax I understand has pass’d. I was somewhat puzzled for reasons to suggest against it.
          The Session of Congress, I presume is approaching to a close; The prospects of immediate War appear to blow over. Whether we shall be able to make any terms of accommodation with G. Britain, and obtain proper satisfaction for her insolence and violence is still very questionable, but it is of infinite importance that we should preserve Peace, until war shall become a duty.
          It is therefore fortunate for the Country, that the passionate measures which have been proposed, were all defeated. That for the suspension of intercourse with G. Britain was one of the most important of them. Your decision of that question probably gives the tone to our affairs for one season further. The fate of this Country depended upon that vote.— I expected it would have renewed the abusive system which was for some time so rancorously pursued, but which for some time past has drooped away. But very little has been said upon the subject, and I have not seen a single speculation in the prints upon it.
          The cessation of the embargo is offensive to our Jacobins, who are reduced to the argument, that either the Congress were precipitate in laying it on, or imprudent in taking it off. I have silenced some of them, by avowing the former as my opinion.
          You have seen the operation of democratic clubs, in this Town, by the dismission of Mr: Jones and the election of Mr: Morton as a

representative. Morton has of late been a violent sans-culotte and faction covers at least as great a multitude of sins as Charity.
          The opposite party have not so much industry, and have not the advantage of an organized system. Otis had about 200 votes but did not obtain his election. Jarvis was formerly his warm political friend, and probably viewed him as a disciple of his own; but finding him untractable, and rather falling into the other scale, he has forsaken him, and of course carried off a powerful interest. Jarvis’s electioneering influence in this Town, is very great.
          I think I have every day less ambition than the former, to pursue a political career. In my profession I trudge along, without eminence, and without total idleness. I see very few things in this life beyond the wants of nature, that I desire: and whether it be philosophy or insensibility, I find myself contented with my state as it is.
          I hope to see you in the course of a few days, and remain in the meantime affectionately your Son
          
            J.Q. Adams.
          
        